Citation Nr: 0015226	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1974.

This appeal arose from a May 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
lumbosacral strain.  In April 1996, the veteran, his mother 
and his wife testified at a personal hearing at the RO; in 
March 1997, the hearing officer issued a decision which 
increased the disability evaluation assigned to the veteran's 
low back disability to 20 percent.  In September 1997, the 
Board of Veterans' Appeals (Board) remanded this issue to the 
RO for additional evidentiary development.  In November 1999, 
the RO issued a rating action which increased the evaluation 
assigned to the low back disorder to 40 percent, effective 
November 4, 1997.

The issue of entitlement to TDIU will be subject to the 
attached remand.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by complaints of daily pain and limitation of 
function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Codes 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

The Board noted that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 40 percent evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of the joint space or with some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295 (1999).  A 40 percent evaluation 
is also warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. Part 4, Code 5292 (1999).  A 50 
percent evaluation requires unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. Part 4, Code 5289 (1999).

The veteran has been service-connected for the residuals of a 
lumbosacral strain since 1976.  It had been found that he was 
suffering from the residuals of an injury suffered in service 
in 1972.

VA examined the veteran in May 1996.  He complained of 
general stiffness and soreness.  He also noted that his back 
pain would occasionally shoot into the legs.  The objective 
examination noted that his gait was normal and that there was 
some straightening of the lumbar curvature.  Forward flexion 
was to 85 degrees, at which time he complained of low back 
pain.  Extension was to 30 degrees; lateral flexion was to 30 
degrees; and rotation was to 25 degrees.  There were no 
neurological deficits in the lower extremities and an x-ray 
was normal.  The diagnosis was residuals of lumbar strain.

The veteran was examined by VA in November 1997.  He 
complained of daily low back pain, with pain into the left 
leg (which reflected an accurate description of sciatic 
pain).  The physical examination noted that he manifested a 
good deal of musculoskeletal tension on body movement.  
Forward flexion was to 75 degrees, accompanied by some pain 
in the sciatic distribution.  Side bending was to 25 degrees 
and extension was to 15 degrees.  He was able to heel and toe 
walk, although there was tension in the muscles present as he 
attempted to maintain his balance.  The sensory examination 
found some hypalgesia and hypesthesia in a narrow pattern 
along the outer aspect of the left leg sloping across the 
dorsum of the foot into the web of the great toe.  Straight 
leg raises caused pain in the low back.  The impression was 
lumbosacral discopathy with lumbar radiculitis at L5 to S1 on 
the left.  The examiner commented that his motion could not 
be improved passively.  His history suggested fatigability, 
and it was commented that he probably had additional loss of 
motion with flare-ups.  He manifested incoordination but he 
also had musculoskeletal tension in the sitting position.  An 
x-ray was negative.  

The veteran was re-examined by VA in September 1999.  He 
indicated that he had had continued back pain since the last 
examination performed in November 1997.  He claimed that he 
had pain every day; this pain would awaken him at night when 
he turned over.  He described his pain as 8 out of 10 (with 
10 being the worst).  He came to the examination in a 
wheelchair.  He disrobed with some difficulty, with 
stiffness.  The objective examination noted that his pelvis 
and his shoulders were level.  Forward flexion was to 75 
degrees, with some pain into the left buttock.  Side bending 
was to 25 degrees and extension was to 15 degrees.  The 
extremes of these movements caused pain.  A person his age 
should have forward flexion from 80 to 90 degrees; extension 
to 35 degrees; and side bending of 40 degrees.  In the supine 
position, straight leg raises caused low back and sciatic 
pain.  These maneuvers were positive on the right at between 
55 and 60 degrees.  An x-ray was negative.  The diagnosis was 
lumbosacral discopathy, lumbar radiculitis on the left at the 
L5 to S1 level.  The examiner commented that his movement and 
endurance were restricted because of his pain.  Coordination 
was not tested (it was stated that his medications for 
schizophrenia could cause tardive dyskinesia).  He did not 
describe any flare-ups.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 40 percent is not warranted.  
It is noted that the veteran is currently receiving the 
maximum disability evaluation under 38 C.F.R. Part 4, Codes 
5292 and 5295 for limitation of motion of the lumbosacral 
spine due to strain.  Therefore, because he is receiving the 
maximum rating, he is not entitled to a higher evaluation 
despite his complaints of pain on movement.  Moreover, there 
is no evidence reflecting the symptomatology necessary for a 
rating in excess of 40 percent under 38 C.F.R. Part 4, Code 
5289, that is, ankylosis of the lumbar spine.  In conclusion, 
a schedular evaluation in excess of 40 percent is not 
justified.  See Spencer v. West, No. 98-363 (U.S. Vet. App. 
March 13, 2000).  Finally, there is an absence of any 
objective evidence that the service-connected low back 
disability has caused such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards pursuant to 38 C.F.R. 
§ 3.321(b)(2) (1999).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 40 percent for the service-connected lumbosacral 
strain.


ORDER

An evaluation in excess of 40 percent for the service-
connected lumbosacral strain is denied.


REMAND

A review of the record indicated that the RO issued a 
decision in November 1999 which denied entitlement to TDIU.  
The veteran was notified of this denial by a letter dated 
November 18, 1999.  In December 1999, the veteran, through 
his representative, submitted a notice of disagreement with 
this denial.  The Court has been very clear that in these 
circumstances the Board must remand the case back to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should issue a statement of the 
case concerning the question of 
entitlement to TDIU.  He should be given 
the appropriate time to perfect his 
appeal with the submission of a 
substantive appeal.  If, and only if, he 
files his substantive appeal in a timely 
manner, then that issue should also be 
certified to the Board for appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



